Citation Nr: 1448250	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  05-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than service-connected chronic dermatitis/eczema.

2.  Entitlement to an initial rating in excess of 10 percent for arteriosclerotic cardiovascular disease prior to March 23, 2011.

3.  Entitlement to an increased rating for arteriosclerotic cardiovascular disease, rated 10 percent disabling, from March 23, 2011, to August 8, 2012.

4.  Entitlement to an increased rating for arteriosclerotic cardiovascular disease, rated 30 percent disabling, from August 8, 2012.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file. 

In March 2013, the RO awarded a disability rating of 30 percent for the service-connected arteriosclerotic cardiovascular disease, effective August 8, 2012.

The Board remanded the case for further development in July 2012, May 2013, and November 2013.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran submitted additional evidence and argument following the last supplemental statement of the case (SSOC) that was issued in March 2014.  His representative has waived initial RO review of the evidence.  38 C.F.R. § 20.1304. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, seborrheic keratosis had onset in service. 

2.  Prior to March 23, 2011, arteriosclerotic cardiovascular disease was manifested by grossly normal left ventricular dysfunction with ejection fractions that were greater than 50 percent; METs workload of 14.2; and without evidence of cardiac hypertrophy or dilatation.

3.  From March 23, 2011, arteriosclerotic cardiovascular disease was manifested by mild left ventricular hypertrophy; an estimated workload of 5-7 METs and an ejection fraction greater than 50 percent. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for seborrheic keratosis have been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for an initial evaluation in excess of 10 percent for arteriosclerotic cardiovascular disease prior to March 23, 2011, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7005 (2013).

3.  The criteria for an evaluation of 30 percent, and no higher, for arteriosclerotic cardiovascular disease from March 23, 2011, to August 8, 2012, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7005 (2013).

4.  The criteria for an evaluation in excess of 30 percent for arteriosclerotic cardiovascular disease from August 8, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal for a higher initial evaluation for service-connected arteriosclerotic cardiovascular disease arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The RO attempted to obtain private treatment records from the Jackson Heart Clinic.  In a letter sent to the Veteran in November 2013, the RO requested authorization from the Veteran to obtain those records.  The Veteran did not provide the requested authorization and did not provide the records in question.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations for the heart were conducted in July 2004, November 2010, and August 2012.  The record does not reflect that these examinations were inadequate for rating purposes.   VA examiners considered the Veteran's history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file due to lack of effort on VA's part.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Service Connection

The Veteran contends that he is entitled to service connection for a skin disability, other than service-connected chronic dermatitis/eczema.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show findings of skin lesions on his bilateral forearms that were diagnosed as seborrheic keratosis and actinic keratosis.  Additional diagnoses provided during service included eczema and seborrheic dermatitis.

Post-service medical records show the Veteran complained of dry, itchy skin that become worse in the winter months.  The records reflect various diagnoses including eczema, dermatitis, xerosis (dryness of the skin), and xerotic eczema.  A private record dated in December 2004 shows a diagnosis of benign seborrheic keratosis; another record dated in April 2013 shows a diagnosis of seborrheic keratosis of the left forearm.

On VA examination in July 2004, the Veteran recalled having a fungal toenail disorder in service that was treated with Lamisil for three months.  The examiner indicated that the current skin examination did not reveal any evidence of a fungal skin disease of the feet and the Veteran had no dermatological complaints.

On VA examination in June 2008, the Veteran described a history of itching in his lower legs, including around the scar area from his coronary bypass surgery, and dorsal fingers since at least 1997.  The course of his rash was reportedly worse in the winter and cleared in the summer months.  When it occurred, it consisted of dry scaling and after scratching, it developed scabs.  The examiner, a VA clinician with a specialty in dermatology, opined that, although the rash was not present on examination, the history was consistent with xerotic eczema.  The diagnosis provided was eczema, inactive.  

On VA examination in August 2012, the Veteran provided a similar history of his skin condition as noted in the June 2008 VA examination report.  He also indicated that his elbows and knees will develop small plaque-like growths on occasion.  The physical examination revealed eczema.  The examiner noted that the Veteran had been evaluated for many skin conditions over the years, including: actinic keratosis of the right hand and elbow, facial lesion of the right cheek, lesion on left hand, seborrhea keratosis, rash on back and legs and onychomycosis.  None of these skin conditions are visible on the current examination.  The examiner indicated that, since the current examination did not reveal any dermatological problem, he was unable to provide an opinion as to whether it is at least as likely as not that any current skin disorder distinct from the service-connected chronic dermatitis/eczema had its onset during active service or is related to service without mere speculation. 

In May 2013, the Board remanded the claim for another opinion as to whether the Veteran had a skin disorder, other than his service-connected dermatitis/eczema, which had onset in service or was related to service.  

In July 2013, the examiner who conducted the August 2012 VA examination reviewed the file again.  In summary, the examiner stated that seborrheic keratosis lesions are common types of non-cancerous skin growths.  They usually appear as brown, black, or pale growths on the face, chests, shoulders, or back.  As people age, they may simply develop more.  These lesions are mostly hereditary and are not caused by sun exposure.

In November 2013, the Board remanded the claim again, for an opinion regarding whether seborrheic keratosis is a chronic condition; that is, if once diagnosed with lesions whether they are likely to recur throughout the remainder of a person's life.  The examiner was also to discuss the expected natural progression of the seborrheic keratosis documented during the Veteran's military service and during his post-service civilian years.

On VA examination in December 2013, the Veteran provided a history of his lesions that was very similar to that shown in the June 2008 VA examination report.  He also indicated that the keratosis had resolved and he denied residual problems associated with that disability.  The examiner stated that the individual seborrheic keratosis lesions the Veteran experienced while in service, but have since resolved, are not likely to recur throughout the remainder of a person's life.  The rationale, in part, was that one seborrheic keratosis lesion is not caused by or a result of another lesion.  The examiner went on to explain that the Veteran continues to enjoy outdoor activities that expose him to ultraviolet rays.  The expected natural progression of the reaction of the Veteran's skin to this exposure will as likely as not pre-dispose him to additional lesions in the future.  The examiner also indicated that he had consulted with dermatology in rendering his opinion.

The examiner also indicated that the Veteran's primary concern is with the chronic itching and dryness of his skin and there was medical documentation dating back to 2001 of him being treated for dryness of the skin (xerosis).  The examiner explained that xerosis is an abnormal dryness of the skin and there are several different potential causes, including environmental factors, harsh soaps, medical conditions, and family medical history.  The examiner opined that this skin condition is unrelated to the seborrheic keratosis the Veteran was diagnosed with while in service.

With respect to the Veteran's competent and credible reports of severe itching involving his legs, back, and fingers that worsens in the winter months, a VA examiner has already opined that these symptoms are entirely consistent with his xerotic eczema (also described as eczema or dermatitis) which is already service-connected.  These symptoms have not been diagnosed as any other chronic skin condition that is related to service.  While the Veteran is certainly competent to describe the nature and onset of these symptoms, an opinion regarding the etiology of these symptoms is a complex medical question for which lay testimony is not competent evidence, particularly where, as here, other skin conditions are present.  Even if he were competent to provide such an opinion, and the Board found his statements credible and probative, they would be outweighed by the more probative June 2008 VA opinion as it was based on an examination, a review of the Veteran's medical history, and a clinician with expertise in dermatology.

Service connection is not warranted for actinic keratosis as there is no competent evidence showing that this condition has been diagnosed during the course of the appeal. 

While the Veteran was treated for a fungal condition affecting his bilateral great toenails in service, there has been no finding of dermatophytosis of the feet that is related to service during the course of the appeal.  See McClain.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability of actinic keratosis or dermatophytosis of the feet, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has a current diagnosis of seborrheic keratosis.  As there is evidence of seborrheic keratosis during the appeal period, the current disability requirement is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  This condition is also noted to have manifested during service as shown by the service treatment records.  

With regard to etiology, the Board has sought multiple opinions to ascertain whether the current findings of seborrheic keratosis are related to, or a progression of, the findings of such in service.  

The most recent,  December 2013, VA opinion concludes that the current seborrheic keratosis is unrelated to the seborrheic keratosis that the Veteran was diagnosed with while in service.  The opinion and the rationale for it is, however, unpersuasive.  

In the preceding July 2013 opinion, the same examiner stated that seborrheic keratosis lesions are not caused by sun exposure and are not likely to recur throughout the remainder of a person's life.  However, in the opinion provided in December 2013, after consulting with the dermatology department, the examiner stated that the Veteran continues to enjoy outdoor activities that expose him to ultraviolet rays (i.e. sun exposure) and that 'the expected natural progression of the reaction of the Veteran's skin to this exposure will, as likely as not, pre-dispose him to additional lesions in the future.'  

The July 2013 and December 2013 findings are, at best, internally inconsistent.  The obvious conclusion from the latter findings is that the Veteran's seborrheic keratosis lesions are indeed related to sun exposure and will continue to manifest with further sun exposure.  As the service and post-service records do contain some records showing that the Veteran was advised about excessive sun exposure and his skin conditions, this lends further support to the Board's interpretation.  

Resolving all doubt in the Veteran's favor, service connection for seborrheic keratosis is warranted.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

Diagnostic Code (DC) 7005 provides that a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, is to be rated as 10 percent disabling.  

A workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is to be rated as 30 percent disabling.  

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent is to be rated as 60 percent disabling.  

With documented coronary artery disease resulting in: Chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent is to be rated as 100 percent disabling.  

On VA examination in July 2004, the Veteran reported a history of having undergone angioplasty in June 1997 followed by a myocardial infarction.  He subsequently underwent a three-vessel coronary artery bypass graft.  Currently, he denied chest pain, but has taken nitroglycerin since his surgery.  He also reported that he exercised by walking 1 1/2 to 2 miles a day, two to five days a week.  He completes this exercise within 32-35 minutes.  Current medications included Lisinopril and Metoprolol.  On physical examination, a chest X-ray showed a cardiac silhouette within normal limits.  The report indicates that EKG, echo, and stress tests were performed.  METs were 14.2, and the ejection fraction was 55 percent.  The examiner's diagnosis was arteriosclerotic cardiovascular disease, status post angioplasty (1988), status post myocardial infarction, and status post three-vessel coronary artery bypass graft (1997).  The examiner further noted that the Veteran was to begin a new job as a middle school guidance counselor in August 2004.  Otherwise, his heart disease did not cause any impairment in his activities of daily living or employability.

Private records from Premier Medical Group include an EKG reports dated in March and June 2008.  The reports were interpreted to show sinus bradycardia and left axis deviation with a rate of 48.  On a wellness examination in March 2008, the Veteran reported that he exercised for about 23-28 minutes two to three times a week.  A March 2008 chest x-ray showed unremarkable cardiopulmonary structures.  No acute or active cardiopulmonary abnormalities were noted.  A January 2009 note reflects that the Veteran underwent a stress test and that the results were "fine."  He denied chest pain or shortness of breath.

On a wellness examination in June 2009, the Veteran reported that he was doing well.  He stated that he walked for 20-30 minutes and used weight machines.  He also worked in his yard.  

The Veteran was afforded a VA examination in November 2010, where it was noted that he had been on continuous medication for his hypertension since the 1980s.  He currently treated both his hypertension and arteriosclerotic cardiovascular disease with daily medication.  The Veteran denied recent symptoms of easy fatigability, exertional chest pain, dyspnea, or recent episodes of syncope.  The examiner noted that a treadmill stress test in 2004 failed to reveal ischemic changes at 14.2 METs.  A concurrent echocardiogram revealed an intact ejection fraction at 55 percent with mild mitral regurgitation.  There was no ventricular hypertrophy or wall motion abnormality.  The Veteran reported that he had undergone a myocardial perfusion scan two year prior at a private facility.  He indicated that it was benign and did not warrant a change in his medication therapy.  The examiner reviewed the results of the study and noted that it was a single-photon emission computed tomography (SPECT) test conducted in December 2008.  The examiner indicated that the study demonstrated an ejection fraction of 38 percent at 10.2 METs with a large inferolateral defect.  However, the Veteran did not report a worsening of his hypertension or coronary artery disease over the last two years.  

The examiner also noted that the Veteran frequented a fitness facility where he exercised on a treadmill for 20-25 minutes, up to three times a week.  He denied experiencing any associated chest pain.  He also did not report symptoms of congestive heart failure such as orthopnea or dependent edema.  With respect to the Veteran's employment, the examiner noted that the Veteran worked two days a week as a tutor.  He had retired from working as a guidance counselor in 2009 due to significant hearing impairment.  Neither his hypertension nor his arteriosclerotic cardiovascular disease played a role in his retirement.  The examiner's diagnosis was ischemic heart disease, status post coronary artery bypass graft, with diminished left ventricular ejection fraction and stable angina.  The examiner stated that the Veteran's cardiovascular condition had been stable for many years.  His coronary artery bypass graft was well-tolerated and he did not suffer from angina or angina-equivalent, or congestive heart failure, and did not require nitrate-therapy.

In a November 2010 addendum, the examiner clarified that the Veteran's angina had been stable since his last myocardial perfusion scan in 2008.  The examiner also noted that the Veteran visited the gym twice a week, lifted weights, and walked on a treadmill for 20-25 minutes.  He experienced no chest pain or breathlessness; his METs are greater than 10.  Due to the conflicting ejection fraction results of the December 2008 private study and the results in 2004, a repeat echocardiogram was conducted.  The results revealed grossly normal left ventricular systolic function, greater than 50 percent.

VA treatment records dated from 2004 to 2011 do not contain relevant METs information or reflect findings of left ventricular dysfunction.  A March 2005 note reflects the Veteran reported that he exercised by doing push-ups, light weights, and walking.  

VA treatment records reflect that an echocardiogram was performed on March 23, 2011.  That study showed normal right atrial size and right ventricular dimensions subjectively.  There was no tricuspid regurgitation or aortic regurgitation, but there was mild mitral regurgitation.  Mild left atrial enlargement by 2-dimensional imaging was present subjectively.  Mitral valve apparatus and valve excursion were normal.  The left ventricle appeared mildly hypertrophied by 2-dimensional imaging subjectively, with grossly normal left ventricular systolic function.  There was poor visualization of the endocardial borders making segmental wall motion analysis difficult.  Aortic annulus aortic valve anatomy was normal with good valve excursion.  No pericardial effusion was seen.

At a VA examination in August 2012, the examiner indicated the Veteran had not had congestive heart failure.  On physical examination, heart rhythm was regular and heart sounds were normal.  No peripheral edema was noted.  There was no evidence of cardiac hypertrophy or dilation.  An EKG showed sinus bradycardia.  A chest X-ray was negative.  The echocardiogram revealed left ventricular ejection fraction was 50-55 percent.  The examiner conducted an interview-based METs test and estimated that at 5-7 METs the Veteran would experience fatigue.  The examiner noted this METs level has been found to be consistent with activities such as walking 1 flight of stairs, golfing (without the car), moving the lawn (using a push mower), or heavy yard work (digging).  The examiner also indicated that the Veteran's METs level limitation is due solely to his heart condition.  She also opined that the Veteran's heart disability impacts his ability to work in that he is unable to perform heavy physical work duties, and he retired from employment as a guidance counselor in 2009.  In an addendum received in October 2012, the examiner stated that she had reviewed the claims file.  

Based upon the available medical evidence, the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected cardiovascular disease prior to March 23, 2011.  There was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray during this period.  The only evidence that contained METs workload information is the July 2004 and November 2010 VA examination reports.  The July 2004 report showed that the Veteran had a workload of greater than 7 METs and an ejection fraction of 55 percent.  The November 2010 VA examiner cited a METs workload of greater than 10 on examination.  

The December 2008 private echo study reportedly showed an ejection fraction of 38 percent, which would warrant an even higher rating of 60 percent, but that study is not available for the Board's review.  

The Veteran did not submit the echo report, nor did he provide VA with authorization to obtain it, after being specifically requested to do so in November 2013.  Therefore, the purported findings from that study will not be considered in rating his disability.  Further, the VA examiner noted that there was a discrepancy between the ejection fractions noted in 2004 and 2008, and performed a repeat echocardiogram.  The repeat echocardiogram revealed grossly normal left ventricular systolic function, greater than 50 percent.  These findings do not support a rating greater than 10 percent.  See 38 C.F.R. § 4.104, DC 7005. 

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for arteriosclerotic cardiovascular disease for the period prior to March 23, 2011; there is no doubt to be resolved; and a higher initial rating is not warranted.  

The evidence supports a rating 30 percent, however, as of March 23, 2011.  

A VA echocardiogram report dated March 23, 2011 shows the Veteran had mild left atrial enlargement and mild hypertrophy of the left ventricle.  Resolving all doubt in favor of the Veteran, this evidence of cardiac hypertrophy warrants a 30 percent rating, from March 23, 2011, to August 8, 2012.  See 38 C.F.R. § 4.104, DC 7005. 

A rating in excess of 30 percent is not warranted from August 8, 2012 to the present.  The next highest rating of 60 percent requires more than one episode of acute congestive heart failure in the past year; an ejection fraction between 30 and 50 percent; or a workload of greater than 3 METS, but not greater than 5 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope.  None of these criteria are met.

The evidence does not reflect any episodes of acute congestive heart failure in the one-year period prior to August 8, 2012.  

The August 2012 examination findings revealed an estimated workload of 5-7 METs resulting in fatigue, and left ventricular function with ejection fraction of 50-55 percent.  

The preponderance of the evidence is against the claim for a rating higher than 30 percent from August 8, 2012, for arteriosclerotic cardiovascular disease; there is no doubt to be resolved; and a higher rating is not warranted.

The evidence shows that the prior to March 23, 2011, the Veteran's service-connected arteriosclerotic cardiovascular disease manifested with METs consistently greater than 10; left ventricular ejection fraction greater than 50 percent, and no episodes of congestive heart failure.  From March 23, 2011, the arteriosclerotic cardiovascular disease manifested with an estimated MET level of 5-7; mild left atrial enlargement and mild hypertrophy of left ventricle on echocardiogram; and an ejection fraction greater than 50 percent.  The rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected arteriosclerotic cardiovascular disease disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for seborrheic keratosis is granted.

An initial rating in excess of 10 percent for arteriosclerotic cardiovascular disease prior to March 23, 2011, is denied.

A 30 percent rating for arteriosclerotic cardiovascular disease from March 23, 2011, is granted.

A rating in excess of 30 percent for arteriosclerotic cardiovascular disease from March 23, 2011, is denied.


REMAND

The issue of entitlement to TDIU has been raised by the record.  At the VA heart examination in August 2012, the examiner noted that the Veteran's service-connected heart disability adversely impacts his ability to work.  The Veteran also reported that he is unable to perform heavy physical work duties.

A TDIU claim is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The reviewer is to provide an opinion as to whether the Veteran's service connected disabilities preclude his ability to obtain and maintain substantially gainful employment, without consideration of the Veteran's nonservice-connected disabilities or age.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Finally, readjudicate the appeal.  If  the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


